DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 11,323,515, which is a continuation of U.S. Patent 10,965,754, which is a continuation of U.S. Patent 10,498,826, which is a continuation of U.S. Patent 10,091,292.  Application filed on April 5, 2022 has been entered.  Claim 1-20 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,323,515, hereinafter ’515.

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘515.  The claim of the instant application is broader in every aspect than the claim of patent ‘515.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘515.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘515.
Similar reasoning applies independent claim 8 and 15 as well as dependent claim 2-7, 9-14 and 16-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/713,883 instant application
Claim No.
DP.
US Patent 11,323,515
1
A system for provisioning content, the system comprising: 

a processor; 

a non-transitory, computer-readable medium storing a processor-based application, the processor-based application including instructions that are executable by the processor to:

obtain tags corresponding to content categories associated with documents provided by a first server;

store, in a relationship database, the obtained tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identify, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user including first content accessed by the first user;

identify a first document associated with the first content category, and not part of the first content accessed by the first user; and

send a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.
1
A system for provisioning content, the system comprising:

a processor;

a non-transitory, computer-readable medium storing a processor-based application, the processor-based application including instructions that are executable by the processor to:

provide, by a first server associated with an enterprise content management system, documents in response to user requests;

identify content categories associated with the documents provided by the first server, wherein identifying the content categories comprises parsing the documents provided by the first server and extracting tags corresponding to the content categories from the documents provided by the first server;

store, in a relationship database, the extracted tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identify, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user including first content accessed by the first user;

identify a first document associated with the first content category, and not part of the first content accessed by the first user; and

send a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.
8
A computer program product comprising a non-transitory, computer-readable medium storing a set of the computer-executable instructions, the set of computer-executable instructions comprising instructions for:

obtaining tags corresponding to content categories associated with documents provided by a first server;

storing, in a relationship database, the obtained tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identifying, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user including first content accessed by the first user;

identifying a first document associated with the first content category, and not part of the first content accessed by the first user; and

sending a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.
8
A computer program product comprising a non-transitory, computer-readable medium storing a set of the computer-executable instructions, the set of computer-executable instructions comprising instructions for:

providing, by a first server associated with an enterprise content management system, documents in response to user requests;

identifying content categories associated with the documents provided by the first server, wherein identifying the content categories comprises parsing the documents provided by the first server and extracting tags corresponding to the content categories from the documents provided by the first server;

storing, in a relationship database, the extracted tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identifying, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user including first content accessed by the first user;

identifying a first document associated with the first content category, and not part of the first content accessed by the first user; and

sending a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.
15
A method for provisioning content, the method comprising:

obtaining tags corresponding to content categories associated with documents provided by the first server;

storing, in a relationship database, the extracted tags, user information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identifying, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user including first content accessed by the first user;

identifying a first document associated with the first content category, and not part of the first content accessed by the first user; and

sending a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.
15
A method for provisioning content, the method comprising:

providing, by a first server associated with an enterprise content management system, documents in response to user requests;

identifying content categories associated with the documents provided by the first server, wherein identifying the content categories comprises parsing the documents provided by the first server and extracting tags corresponding to the content categories from the documents provided by the first server;

storing, in a relationship database, the extracted tags, user and information about users associated with clients that requested the documents provided by the first server, and relationships between the tags and the user information;

identifying, using the tags, the user information and the relationships stored in the relationship database, a first content category based on content associated with a client associated with a first user, the content associated with the client associated with the first user including first content accessed by the first user;

identifying a first document associated with the first content category, and not part of the first content accessed by the first user; and

sending a message from the first server to the client associated with the first user to suggest the first document associated with the first content category to the first user.



Allowable Subject Matter

Claim 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441